Case 1:19-cv-04582-JPH-TAB Document 52 Filed 09/02/20 Page 1 of 3 PageID #: 204




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

PAUL EDWARD TURNER,                                  )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:19-cv-04582-JPH-TAB
                                                     )
INDYGO,                                              )
                                                     )
                              Defendant.             )

        ORDER ON AUGUST 26, 2020, TELEPHONIC STATUS CONFERENCE
       Plaintiff appeared in person and Defendant appeared by counsel August 26, 2020, for a

telephonic status conference to address ongoing problems with Plaintiff's discovery responses.

This is not the first time the Court has had to deal with Plaintiff's discovery misconduct. The

Court addressed Plaintiff's discovery shortcomings, as well as his failure to comply with certain

Case Management Plan deadlines, at a June 25, 2020, conference. As a result of that conference,

the Court ordered Plaintiff to comply with his discovery obligations and the CMP by July 16,

2020. [Filing No. 41.] Plaintiff made some efforts to comply with this Court's order. [Filing

Nos. 42-44.] However, these efforts are woefully inadequate. For example, Plaintiff still has not

responded specifically to Defendant's interrogatories, and his filings are incomplete. Moreover,

he appears to have filed a thumb drive with the Court containing documents responsive to

Defendant's discovery requests, rather than providing the documents to Defendant. Defendant

may wish to inquire with the Clerk's office whether the Clerk has possession of that thumb drive

and whether Defendant can access the records on any such thumb drive.
Case 1:19-cv-04582-JPH-TAB Document 52 Filed 09/02/20 Page 2 of 3 PageID #: 205


       Plaintiff's ongoing discovery missteps would have justified granting Defendant's motion

to compel [Filing No. 45] and imposing a monetary sanction against Plaintiff. Plaintiff's conduct

has clearly caused Defendant's counsel, and this Court, to waste time. However, the Court, in its

discretion, declined to grant Defendant's motion to compel, but stressed that Plaintiff will face

sanctions, including the possibility of dismissal, if he continues to ignore his discovery

obligations and Court orders. The Court ordered Plaintiff to respond specifically to the 24

interrogatories Defendant served on Plaintiff on April 1, 2020. Plaintiff's responses must be

verified. In addition, the Court ruled that Plaintiff need not sign the authorizations/releases for

records Defendant served on him, except that Defendant may serve a revised

authorization/release for unemployment records for Plaintiff from December 1, 2018, through

the present. If Defendant serves this revised release, Plaintiff shall have seven days thereafter to

sign the release and return it to Defendant.

       In addition, the Court denied as moot Defendant's motion for extension of time [Filing

No. 36] given that Defendant has responded to Plaintiff's discovery. The Court also denied

Plaintiff's motion to submit discovery [Filing No. 33.] A review of that motion reveals that the

motion is nonsensical and that any request for relief in that motion is misplaced.

        Date: 9/2/2020




                                      _______________________________
                                      Tim A. Baker
                                      United States Magistrate Judge
                                      Southern District of Indiana




                                                 2
Case 1:19-cv-04582-JPH-TAB Document 52 Filed 09/02/20 Page 3 of 3 PageID #: 206




All ECF-registered counsel of record via email

PAUL EDWARD TURNER
143.5 S. Randolph St.
Indianapolis, IN 46201




                                                 3
